 MINERS COAL COMPANY465or educational background or as to degree of skill, if any required ofthem by their work on experimental equipment.Whatever specialaptitude they may possess for this work appears to have been acquiredprimarily as a result of the experience they acquired at their job.Under these circumstances, we find that the maintenance employeesat the Pine Street plant are not technical employees within the meaningof the Act, and we shall therefore include them in the unit.'°Leadmen:The Employer would exclude leadmen from the unit onthe ground that they are supervisors as defined in the Act.At full production, the Employer employs a total of 9 leadmen,who, with 3 foremen, are in charge of a total of approximately 75employees on the third floor of the Pine Street plant. Leadmen arepaid 25 cents an hour more than the other employees. They have theauthority to replace, or to recommend to their foremen the replacementof, employees who do not properly perform their jobs.They caneffectively recommend the discipline and discharge of employees andare called upon to make independent judgments in making thoserecommendations.We find that the leadmen are supervisors as definedin the Act, and we shall therefore exclude them from the unit.llAccordingly, we find that all production, maintenance, and ware-house employees at the Employer's three plants at 2622 Pine Street,Eighth and Spruce Streets, and 308 South Eighth Street, in St. Louis,Missouri, including materials handlers, the truckdriver, toolroom em-ployees, the injection maintenance molding helper, maintenance em-ployees at the Eighth and Pine Street plant, shipping clerks, andquality control personnel, but excluding the inventory clerk and otheroffice clerical employees, professional employees, the laboratory engi-neer, guards, watchmen, toolroom supervisor, the injection maintenancemolding man, the quality control personnel supervisor, foremen, fore-ladies, leadmen, and other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]soGoodyear Enganeerivag Corporation,footnote5, supra.u There was uncontradicted testimony in the record that the authority of the leadmenhas been considerably increased since the date of the Board's earlier decision (footnote 2,supra)inwhich the Board found that the leadmen were not supervisors.The presentrecord clearly shows that the leadmen now have the power to "effectively recommend dis-,charge or discipline of employees."Miners CoalCompanyandJohn R. Smith, Homer Cartwright, Jr.,Reuben S. Smith,Wilma Smith.Case No. 9-CA-867. August 5,1955-DECISION AND ORDEROnApril 7,1955,Trial ExaminerLee J.Best issued his Inter-mediate Report inthe above-entitled proceeding,finding that the113 NLRB No. 55. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set' forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report; the Respondent's exceptions and brief, and the eiitire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the following ad-ditions :1.We find, in agreement with the Trial Examiner, that the Re-spondent violated Section 8 (a) (1) by discharging Cartwright, JohnSmith, and Reuben Smith for discriminatoryreasons.However, inaddition to the facts specifically relied on by the Trial Examiner;we also rely on the following : Superintendent Fugate's investigation,upon first learning of the petition, consisted only of questioning em-ployees and supervisors as to its contents and the names of the em-ployees involved, and searching Cartwright's clothing for a copyof the petition; he was not concerned with, nor does the record show;that circulation of the petition had any effect on production or safety.The choice of Cartwright as one of the employees to be dischargedis further evidence of the Respondent's illegal motive, because Cart-wright did not circulate the petition nor engage in any related ac-tivity during the time when he or other employees should have beenworking; he was, however, the one who set this concerted activityin motion.As he, as well as the Smiths, shared the general ignoranceof th8 existence of any no-solicitation rule, there is no basis for theRespondent's contention that they were responsible for its allegedviolation by others.Nor do we find merit in the Respondent's conten-tion that the no-solicitation rule applied only to actual worktime,and, as supervisors had not circulated petitions while employees wereworking, no discriminatory enforcement was involved.The rule, asdefined by President Snarr and Supervisors McCormick and Dupree,made no such distinction, and it was unknown to the employees inany form'1The Respondent also filed a motion to reopen the record, as to events occurring subse-quent to the instant hearing,to which the General Counsel filed an opposition.In viewof the basis for the Board's decision herein with respect to the violation of Section 8 (a)(1),we find that the proffered evidence is immaterialThe motion is therefore denied.The request for oral argument by the Respondent is also denied as the record,including theexceptions and briefs,in our opinion,adequately presents the issues and the positions ofthe parties2In the absence of exceptions thereto,we adopt without comment the Trial Examiner'sfindii1gs,-expressed and implied,that the Respondent did not otherwise violate the Act.However, in view of,the nature of the unfair labor practices committed by the Respondentin discriminatorily discharging three employees because they engaged in protected con- MINERS COAL COMPANYORDER467riUpon the, entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, MinersCoal Company, Madisonville, Kentucky, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discharging its employees, or in any manner discriminating inregard to their hire or tenure of employment, because they engage inmutual aid or protection.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed, activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies.of the Act:(a)Make'whole Homer Cartwright, Jr., John R. Smith, and Reu-ben S. Smith for any loss of pay suffered by reason of the discrimina-tion against them in the manner set forth in the section of, the Inter-mediate Report entitled "The Remedy" as modified herein .3(b)Post at its coal mine and plant in Fies City, Kentucky, copiesof the notice attached hereto marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director or.Acting RegionalDirector for the Ninth Region, shall, after being duly signed by theRespondent's'representative, be posted by it immediately upon receiptthereof, and maintained for sixty (60) consecutive days thereafter in-conspicuous places including all places where notices to employees are`customarily posted.Reasonable steps shall be taken by Respondentto insure that such notices are not altered, defaced', or covered by anyother material.certed activity,a type of unfair labor practice which goes to the very heart of the Act,we shall order the Respondent to cease and desist from such acts and from interfering inany other manner with the rights of employees guaranteed by Section 7 of the Act. SaltRiver Valley Water Users Association,99 NLRB 849,enfd. 206 F.2d 325(C. A. 9).a The record shows,, contrary to the; Trial Examiner,that Reuben Smith was not offeredreinstatement until January 14, 1955, and that he.declined the offer on the same day.The section of-the Intermediate Report entitled"The Remedy"is therefore modified toterminate his back pay on that date instead of on January 10, 1955.41n the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Upon request make available to the Board and itsagents alltimecards, payrolls, and other records necessary to'analyze, computeand determine the back pay and other emoluments to which HomerCartwright, Jr., John R. Smith, and Reuben S. Smith may be entitledunder the requirements of this Order.(d)Notify the Regional Director or Acting Regional Director forthe Ninth Region (Cincinnati, Ohio) in writing, within ten (10) daysfrom date of this Order, what steps Respondent has taken to complyherewith.MEMBERRODGERStook no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TOALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, as amended, we hereby notify our employees that :WE WILL NOT discharge our employees, or in any manner dis-criminate in regard to their hire or tenure of employment, becausethey engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.EVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in.the exercise of their right to self-organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right maybe affected. by an agreement requiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.WE WILL make whole John R. Smith, Reuben S. Smith, andHomer Cartwright, Jr., for any loss of pay suffered asa resultof our discrimination against them.MINERS COAL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. MINERS COAL COMPANYINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE469This proceeding authorized by Section 10 (b) of the National Labor Relations Act,,61 Stat.136, as amended(29 U. S.C. Supp.5, Section 141,et seq:),herein calledthe Act,was heard before the Trial Examiner,duly designated by the Chief TrialExaminer,atMadisonville,Kentucky,on February 16 and 17, 1955,pursuant tonotice to all parties.All parties were represented at the hearing, were afforded fullopportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence relevant,and -material to the issues involved,to argue orally upon the record,alid to file written briefs and/or proposed findings and conclusions.A written briefwas thereafter filed only by counsel for the Respondent,and has been given dueconsideration.Pursuant to a charge filed on September 27, 1954,by individuals,John R.Smith,Homer Cartwright,Jr.,Reuben S. Smith,and Wilma Smith,theGeneral Counselof the National Labor Relations Board,herein separately designated as GeneralCounsel and the Board,issued a complaint on December 20, 1954, alleging thatMiners Coal Company, herein called Respondent,engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act—and affecting commerce within the meaning of Section 2 (6) and(7) of the Act.Copies of the charge,the complaint,and other pertinent processes were duly servedupon the Respondent,who in due course filed an answer admitting that it is engagedin commerce,but denying all allegations of unfair labor practices.With respect to unfair labor practices,the complaint alleges in substance thatRespondent interfered,with,restrained,and coerced its employees in the exercise-ofthe rights guaranteed in Section 7"of the Act by interrogating them concerning theirprotected concerted activities,and discriminated in regard to hire and tenure of em-ployment by discharging its employees,John R.Smith, Homer Cartwright,Jr., andReuben S. Smith,because they sponsored and caused to be distributed among otheremployees a petition to Respondent concerning rates of pay and engaged in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection.'Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTMiners Coal Company is a corporation organized and existing under and by virtueof the laws of Kentucky,having its main office and place of business at Madisonvillein said State.In the same vicinity Respondent is engaged in the operation of a coalmine atFies City,Kentucky.During the calendar year 1954, Respondent sold,shipped, and delivered coal valued in excess of $1,500,000 from its Fies City coalminedirectlyto points outside the State of Kentucky.It is admitted and I find thatRespondent was at all times material herein engaged in commerce within the meaningof Section 2 (6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThereisnolabororganization,formally organized as such, involved in thisproceeding.III.THE UNFAIR LABOR PRACTICESA.Mining operationsIn 1949 the Respondent opened its coal mine at Fies City, Kentucky,and has there-after employed approximately 300 men on an open-shop basis.The mine is con-tinually operated in 3 shifts of 8 hours each,and employees are paid an hourly wage-from portal to portal. In addition to the hourly wages, the Respondent for severalyears paid a royalty of 30 cents pee ton on all coal produced,which was distributed on-a pro rata basis to employees.In addition,Respondent contributed a royalty of 10cents per ton to a welfare or insurance fund.In the early part of 1954,Respondentunilaterally adopted it profit-sharing plan,and abandoned the royalty payments sup-plementary to wages.This profit-sharing plan provided less take-home pay than theroyalty payments theretofore received by the employees.1The charge with respect to Wilma Smith was dropped. 470DECISIONSOF NATIONALLABOR RELATIONS BOARDWork in the.inine is completely mechanized with modern equipment..Employeesworking underground in the mine are organized into units of approximately 12 meneach under the supervision of a face boss, who is admittedly a supervisor within themeaning of Section 2(11) of theAct.Aunit is ordinarily composed of cuttingmachine operators,drillers, shootersstopers, shuttle'car operators,and a loadingmachine operator.Production is measured by the tonnage of coal loaded for ship-ment.Mechanics work independently in the maintenance of equipment.Work inthe mine moves in a cycle. In sequence the cutting machine operators,drillers, andshooters operate upon the solid face of the coal,causing it to fall in broken lots suit-able for loading.The loading machine operator moves in and with his machine loadsiton motorized shuttle cars.Shuttle car operators maneuver their vehicles into posi-tion for loading, and thereafter dump the coal upon a movingibelt or other conveyorsby means of which it is transported above ground.It isthe duty'of stopers to securethe overhead ceiling within the mine by the use of bolts and other materials to-preventcollapse.On the premises above ground Respondent provides a bathhouse with showersand clothes hangers or baskets where.'theminers don their work clothes beforeentering the mine and also clean up after work hours.At the beginning of eachshift the workers assemble in units outside the mouth of the mine.They enterthe mine on foot`and proceed to a lower level called the bottom.From there eachunit in charge of its face boss is transported in a motorized vehicle considerabledistances underground to an unloading point near the face of the coal.Thisjourney is called a "man trip."Upon detraining,the face boss proceeds immediatelyto the face of the coal to test for gas, while his operators make ready for work-withtheir equipment.Theoretically there is no delay and the loading of coal is con-tinuous throughout the shift.No break periods are permitted except a staggeredlunch period of.30 minutes on company time. In practice,however,frequent delaysof short duration do occur by reason of face preparation,trip change outs,mechanicaltrouble, equipment conflicts,procurement of supplies,removal of obstacles,defectivecoordination,etc.In an effort to eliminate delay in loading time,Respondentmakes frequent time studies to remedy the situation,because such delays necessarilyreduce production.A typicaltime study of a regular 8=hour shift on October 19,1954, was introduced in evidence by Respondent to show that 35.83 percent ofI theentire shift was consumed by nonloading time.B.Disciplinary rules and practicesAll supervisory personnel of Respondent including the face bosses are licensed bythe State of Kentucky as a prerequisite of employment, and the Respondent em-ploys a full-time safety director.Respondent has published and posted written rulesto prohibit fighting, smoking, and the carrying of inflammable materials into themine and has ^ delegated to its supervisors the maintenance of other disciplinarymeasures to promote safety and production.PresidentKenneth Snarr crediblytestified that Respondent has an unwritten rule against solicitation in the mine, andthat on' several occasions he has personally instructed his office manager and the minesuperintendent' to prohibit solicitation of employees and the, circulation of docu-ments underground.Respondent permits its face bosses to sell raffle tickets for thebenefit of miner welfare organizations.On many occasions Respondent has pre-pared and circulated written authorizations for deductions from pay as donationsto the families of its employees in cases of sickness or death.To encourage suchdonations Respondent customarily agreed to match all deductions in pay by con-tributions from its own treasury.The face bosses customarily made such solicita-tion around the bathhouse and at other times when the men were not actually atwork in themine.Severalwitnesses,includingHomer Cartwright, Jr., Ruby Davis,Charles Duff, Willie Killough, James C. Oldham, John R.,Smith, and Reuben S.Smith, credibly testified, however, that they had often observed and been solicitedby the face,bosses during working hours in the mine, and that they.had no notice ofany company rule to prohibit such conduct. Sometimes contributions were solicitedin the mine to purchase Christmas gifts for the supervisors, who in turn gave gifts'tothe employees.Other witnesses, includingMarianMarks,- HaroldWhitmer,Harold Taylor, and Walter Higgins, testified that they had been solicited only at thebathhouse or other places above round.Face Boss Kenneth 'Dupree admitted thaton one occasion' he sold raffle tickets to Reuben S. ' Smith' in' the mine during thelunch hour..C. The concerted activitiesOn Friday, August 20, 1954, a group of employees, including Paul Allen, ThomasBrown, Homer Cartwright, Jr., A. Cummings, Ruby Davis, Raymond Miller, James i',,. ., -' MINERS,471Smith, and John R. Smith, discussed and proposed that their, Employer (Respondent)be requested to restore the tonnage royalty payments in lieu of'the profit-sharing plan.Homer Cartwright, Jr.; proposed and agreed to prepare a petition to that effect for-presentation to Respondent.During the, weekend he prepared such a, petition and,brought 16 copies to the mine premises on Monday, August 23, 1954, reading asfollows:TO: Officials of Miners Coal CompanyThe, undersigned, all employees of Miners Coal Co., who ' are entitled toHealth and Welfare payments on tonnage produced, do hereby make it knownby their signature the dissatisfaction and discontent over nonpayment of same.We believe that we are entitled to full payment of royalities due to NonUnion Working Conditions.Union employees,do' at least have. their pensionswhereas we are getting nothing or at least a small part every other month.We would like a meeting with the management to discuss these problemsand to workout a satisfactory working'agreemeht as soon as possible.Cartwright delivered eight copies to John 'R. Smith and additional copies- to JamesC. Oldham and others for the purpose of obtaining thereon the signatures of em-ployees on their respective shifts.Cartwright retained two copies which were- leftin his clothes at the bathhouse. John R. Smith in turn distributed copies to Raymond-Miller,Ruby Davis, and'James Loven for the same purpose.At least six copiesof the royalty petition were thereafter circulated in the mine, and were introduced inevidence`as'General Counsel's Exhibits Nos.- 2-A, B, C, D,,E, and F.Copy identified-as -General Counsel's Exhibit No.' 2-A contains 17 signatures,- including Face- BossJames Morgan.One of the signers (Charles Duff) credibly testified that he.first sawthe paper lying on a bench, where it was signed by Mechanic J. C. Landers and calledto the attention of others.Copy_ identified as General Counsel's Exhibit No. 2-Bcontains 12 signatures including in first place the name of Everett Palley, who waseither at that time or later a face boss.Copy identified as General Counsel's ExhibitNo. 2-C was carried into the mine by John R. Smith, laid on top of the motor at theend of the man trip, and there signed by himself and others, including Face BossThomasBearden.This copy contains a total of 13 'signatures.Copy identified asGeneral Counsel's Exhibit No. 2-D contains 10 signatures, including Paul Allen,who was present, in the original group of employees at the mouth of the mine onAugust 20, 1954, when the, circulation of a petition was first proposed and agreed-upon. -Copy, identified as General Counsel's Exhibit No. 2-E contains 19 signaturesand was signed first by James C. Oldham, who had been presented with a copy byHomer Cartwright, Jr., -prior to entering the mine.Copy identified as General`Counsel's Exhibit No.- 2-F, contains 22 signatures and was, signed first by HomerCartwright, Jr., at the mechanics shop in the mine during his lunch period.At thattime he read the petition aloud to other employees, and remarked "Well, I'll be the"first to sign it."At quitting time he presented the same copy to Reuben S. Smith,whose signature' appears last thereon.Reuben S. Smith credibly testified that hepresented a copy of the petition to Face Boss Joe Head, but that Head refused to signitbecause he-was a supervisor. If is significant that face bosses of the Respondentraised no objections to circulation of the petition in their presence and three of them.placed their signatures thereon.When the petition was presented to Face Boss Ken-you know that you are not suppose, to pass anything down here while working? Ican't sign this paper."He also inquired of Ray Smith whether the mine superin-tendent knew about the petition, but, took no,timely action,. and made no report tohigher officials until the next day.At that time he discovered that SuperintendentFugate had already been apprised of the incident?D. The discriminatory discharges,From uncontradicted testimony it appears that Mine Superintendent Fugate 'madean investigation to determine which employees were primarily responsible for circu-lation of the petition ,in the mine. In company with Safety Director Sterling Harris,Foreman Charles Hicklin, -and Office Manager Yates, he searched the clothing basketof Homer Cartwright; Jr., and found copies of the petition therein.Thereafter,Fugate showed a copy to Assistant Mine Superintendent Wynn McCormick. Fugatemade inquiries of employees Audrie Sellers, Charles Duff, and Willie Killough con-cerning the petition'and expressed, displeasure because of their reluctance to furnishSuperintendent Fugate did not appear as a witness at the hearing.379288-56--vol. 113''=31"'-' ,.-'' 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation.McCormicklater told Duff that Superintendent Fugate thinks youhave "let him down," and that it would simplify matters for him to tell all he knewabout it.Foreman Rudolph Kirkwood told James C. Oldham that he was going tobe discharged on account of the petition,but when Oldham approached Superin-tendent Fugate he was told, "When your foot gets well come on back to the mine andyour job is waiting for you.When you're fired, I'll tell you when you're fired."Old-ham was at the time disabled for work on account of an injured foot. SuperintendentFugate reported to President Snarr that John R. Smith, Reuben S. Smith, and HomerCartwright," Jr., were the parties responsible for circulation of the petition.Snarrexpressed the'opinion that they had violated a rule of the Company and should bedischarged.Face Boss Kenneth Dupree reported to Assistant Superintendent Mc-Cormick that these three men were the responsible parties.Following these discus-sionsAssistantMine SuperintendentMcCormickmade the decision to dischargeHomer Cartwright, Jr., John R. Smith, and Reuben S. Smith.On August 28, 1954, Assistant Mine Superintendent Wynn McCormick instructedForeman Charles Hicklin to send the three men to his office at the end of their shift.Upon their arrival McCormick said, "Well, boys let's go down to the supply housewhere we will be private."Upon arrival at the supply house McCormick said: "Boys,Ihave a very unpleasant task to perform.The officials and management of thisCompany feel that you have circulated a paper around among the men during theirworking hours, and caused others to circulate a paper around among the men in theirregular working hours, and I am going to have to let you go."Thereafter, on or about December 30, 1954, Respondent offered reinstatement intheir former or substantially equivalent positions to each of the three dischargees.John R. Smith and Homer Cartwright, Jr., accepted the offer, and returned to workon January 10, 1955. For personal reasons, Reuben S. Smith declined the offer ofreinstatement.Concluding FindingsThe pertinent facts in this case are clear and undisputed.After a complete in-vestigation,Respondent discharged three employees in the belief that they wereresponsible for the circulation of a petition concerning wages and working con-ditions in its coal mine during working hours. In defense of the action taken, Re-spondent contends that it discharged these men for cause in that they violated arule of the Company against solicitation of its employees at work, and therebyinterfered with safety and the orderly operation of its business.Section 7 of the Labor Management Relations Act, 1947, as amended, provides:Employees shall have the right to self-organization,to form,join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, and shall also have theright to refrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization,as a condition of employment as authorized in Section 8 (a) (3).In their interpretation of the Act, it is well established by decisions of the Boardand the courts that the circulation of a petition by employees to redress grievancesconcerning wages and working conditions is a protected concerted activity withinthe meaning of the Act .3 Protection of the Act is not extended to disorderly con-duct; and does not preclude an employer from adopting and publishing reasonablerules to restrict the activities of its employees during working hours. It follows,however, that such rules must be made known to employees in order to be valid oreffective.In this case there is no history of organizational activities prior to August 20,1954, and Respondent had no occasion prior thereto to invoke any rule againstsolicitation of its employees at any time.With impunity supervisors of Respond-ent solicited employees during working hours to purchase raffle tickets and to,authorize deductions in pay for charitable purposes.At no time did Respondentmake known to employees or enforce any rule against such solicitations. Super-visors did not invoke any rule against solicitation when the royalty petition wascirculated in their presence on August 23, 1954. In fact some of the face bossesencouraged and participated in the circulation by signing the petition.Others readthe petition,and raised no serious objection to its circulation.The employeeswere clearly engaged in protected concerted activities, and there was no reprehensibleconduct engaged in sufficient to forfeit protection provided by,the Act. I am, there-3 Pennsylvania Dutch Farms,101 NLRB 1600;Morrison Knitting Mills,80 NLRB 731;WoodParts,Inc.,101 NLRB 445;School-Timer Frocks, Inc.,110 NLRB 1659. MINERS COAL COMPANY473fore,constrained to find from a preponderance of the evidence and all the cir-cumstances of the case that the arbitrary selection for discharge of Homer Cart-wright, Jr., John R. Smith, and Reuben S. Smith was an afterthought by higherofficials to punish employees for engaging in concerted activities distasteful to theRespondent.Thereby the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.No labor organization is involved in this case, and it does not appear that Re-spondent's employees had any intention of forming or joining a labor organiza-tion.I do not find that Respondent discriminated in regard to hire or tenure ofemploymentto discourage membership in a labor organization.Findings of un-fair labor practices herein by the Respondent will be limited to violation of Section8 (a) (1) of the Act; but in any event the remedy will be the same?The courts have held that "there can be no violation of Section 8 (a) (3) of theAct unless the conduct complained of can have the proximate and predictableeffect of encouraging or discouraging membership in a labor organization .5IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section 1, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYIt appearing that John R. Smith and Homer Cartwright, Jr., were reinstated byRespondent to their former or substantially equivalent employment on or aboutJanuary 10, 1955, and on the same date Respondent offered similar reinstatement toReuben S. Smith,who declined for personal reasons to accept employment,no orderto require reinstatement is presently necessary.Having found, however,that Re-spondent discharged said employees by reason of their protected concerted activities,thereby interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, it will be recommended that Respondentmake each of them whole for any loss of pay he may have suffered by reason of thediscrimination,by payment to each of a sum of money equal to that which he nor=mally would have earned from August 28, 1954, to the date when Respondent offeredto each of them, respectively, reinstatement to his former or substantially equivalentposition,6less his net earnings 7 to be computed on a quarterly basis in the mannerset forth in F:W. Woolworth Company,90 NLRB 289, andN. L. R. B. v. Seven-upBottling Company of Miami, Inc.,344 U. S. 344. Earnings in one particular quartershall have no effect upon the back-pay liability for any other such period. It will be.further recommended that Respondent make available to the Board and its agents,upon request, all timecards, payrolls, and other records necessary to compute anddetermine the amount of back pay herein awarded.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent MinersCoal Companyis engaged in commerce within the mean-ing of Section 2 (6) and (7) of the Act.2.By discriminating in regard to the hire and tenure of employment of JohnR. Smith, Reuben S. Smith, and Homer Cartwright, Jr., because they engaged inprotected concerted activities for the purposes of collective bargaining and othermutual aid or protection,Respondent interfered with,restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]4TheOhioOil Company,92 NLRB 1598N. L R B. v Del BWebbConstruction at at,196 F 2d 702 (C A8) ; N. L. R. B. vJ I. Case Company, Bettendorf Works,198 F. 2d 919 (C. A.8) ; Mode) n Motors, Inc. v.N. L R B, 198 F2d 925(C A. 8).9 SeeTheChaseNational Bank of the City of New York,San Juan, Puerto Rico,Branch,65 NLRB 827.1See Crossett Lumber Company,8 NLRB 440, 447-448